EXHIBIT 10.1
AGREEMENT
 
This Agreement is dated as of May 9, 2007 (the “Agreement”) by and among Sun
Healthcare Group, Inc. (“Sun”), RFE Investment Partners V, L.P. and RFE VI SBIC,
L.P. (collectively, “RFE”).
 
WHEREAS, Sun, RFE and others are parties to that certain Registration Rights
Agreement, dated as of May 16, 2005, as amended as of July 7, 2005 and as of
January 17, 2007 (as amended, and as amended hereby, the “Registration Rights
Agreement”) which, among other things, restricts the transfer of shares of the
common stock of Sun acquired by RFE in connection with Sun’s acquisition of Peak
Medical Corporation (“Peak”), and provides certain demand and piggyback
registration rights to RFE. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Registration Rights Agreement.
 
WHEREAS, the parties wish to provide that (i) RFE will agree not to exercise any
demand registration rights for a period of time, (ii) such demand registration
rights shall be suspended after RFE sells a certain number of shares of Sun
common stock and (iii) the volume limitations in the Registration Rights
Agreement which currently apply to RFE shall terminate and be of no further
force and effect.
 
NOW, THEREFORE, in consideration of the foregoing and the premises and
agreements contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:
 
1. Waiver of Certain Registration Rights; Termination of Volume Restrictions.
Each of Sun and RFE hereby agrees as follows:
 
(a) RFE agrees that, so long as Sun continues to comply with its obligations
under the Registration Rights Agreement with respect to the Shelf Registration
Statement:
 
 
(i) for a period commencing on the date hereof and expiring on November 9, 2007,
RFE shall not exercise any demand registration rights under Section 7 of the
Registration Rights Agreement;
 
 
(ii) as soon as, taking into account only those sales effected after the date
hereof, RFE Investment Partners V, L.P. (“RFE V”) or any Affiliate or
distributee to whom RFE V has transferred shares of Restricted Parent Common
Stock has sold 772,504 shares of Restricted Parent Common Stock (as adjusted for
stock splits, reverse splits, stock dividends and the like), its demand
registration rights under Section 7 of the Registration Rights Statement shall
be suspended and RFE V (or any such Affiliate or distributee) shall not have the
right to exercise such demand rights; and
 
 
(iii) as soon as, taking into account only those sales effected after the date
hereof, RFE VI SBIC, L.P. (“RFE VI”) or any Affiliate or distributee to whom RFE
VI has transferred shares of Restricted Parent Common Stock has sold 777,460
shares of Restricted Parent Common Stock (as adjusted for stock splits, reverse
splits, stock dividends and the like), its demand registration rights under
Section 7 of the Registration Rights Agreement shall be
 


--------------------------------------------------------------------------------


 
suspended and RFE VI (or any such Affiliate or distributee) shall not have the
right to exercise such demand rights.
 
(b) The provisions of Section 3 of the Registration Rights Agreement shall
automatically terminate and be of no further force and effect and shall
henceforth cease to restrict “Transfers” of shares of Restricted Parent Common
Stock by RFE and its transferees, successors and assigns. Notwithstanding the
foregoing, the provisions of the third sentence of Section 3(a)(iii) of the
Registration Rights Agreement, and all definitions relevant to such Section
3(a)(iii) and/or to Section 2(b)(i) thereof, shall remain in effect in
accordance with their respective terms.
 
(c) On or about the date hereof, each of RFE V and RFE VI is entering into an
Amendment No. 2 to its respective Rule 10b5-1 Sales Plan, in the form previously
provided to Sun (as so amended, each, a “Rule 10b5-1 Plan”). Each of RFE V and
RFE VI hereby covenants and agrees that any sales effected by it of the shares
of Restricted Parent Common Stock which are subject to either such Rule 10b5-1
Plan shall be made in a manner consistent with the requirements of such Rule
10b5-1 Plan (as such Rule 10b5-1 Plans may be amended from time to time with
Sun’s consent in its reasonable judgment).
 
(d) Upon request from time to time in connection with sales pursuant to the Rule
10b5-1 Plans, Sun shall promptly remove, or shall cause its transfer agent to
remove, the legend required by Section 2(b)(i) of the Registration Rights
Agreement from those shares of Restricted Parent Common Stock being sold at such
time by RFE (it being understood that the restrictive legend in such Section
2(b)(i) shall be deemed to refer to the Registration Rights Agreement, as
amended hereby (including, in particular, the covenants of RFE in Section 1(c)).
 
2. Miscellaneous.
 
(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.
 
(b) This Agreement, together with the Registration Rights Agreement,
(i) constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; and (ii) except as otherwise provided herein, is not intended to confer
upon any other person any rights or remedies hereunder. Except as modified or
waived hereby, the Registration Rights Agreement shall remain in full force and
effect in accordance with its terms.
 
(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.
 
(d) The provisions of this Agreement may be amended upon the written agreement
of the parties hereto. Any waiver, permit, consent or approval of any kind or
 

2

--------------------------------------------------------------------------------


 
character on the part of any party hereto of any provision or condition of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in writing.
 
(e) This agreement is binding upon RFE as of the date hereof, but shall
terminate and be of no further force and effect as to either party unless
approved by Sun’s board of directors on or before May 17, 2007 and executed on
behalf of Sun within 5 days thereafter.
 



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first above written.
 
 
SUN HEALTHCARE GROUP, INC.
RFE VI SBIC, L.P.
   
By:   /s/  Michael Newman                 
By:   RFE Associates VI, SBIC L.L.C.,
Name:  Michael Newman
         its General Partner
Title:  Executive Vice President
   
By:   RFE Investment Partners VI L.P.,
 
         its Sole Member
RFE INVESTMENT PARTNERS V, L.P.
   
By:   RFE Associates VI, L.L.C.,
By:  RFE Associates V, L.P.,
         its General Partner
        its General Partner
   
 
By:  /s/  Michael J. Foster                    
By:   /s/  Michael J. Foster                      
Name:  Michael J. Foster
Name:  Michael J. Foster
Title:  A General Partner
Title:  Majority Director

 

4

--------------------------------------------------------------------------------



